Citation Nr: 0022277	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1945 to November 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Since the May 1995 unappealed RO denial of the claim for 
service connection for hearing loss, evidence was submitted 
which was not previously before agency decisionmakers and 
which does not bear directly and substantially on the issue 
of service connection for hearing loss or is cumulative of 
evidence previously of record. 


CONCLUSION OF LAW

1.  Evidence submitted since the May 1995 RO rating decision 
denying service connection for hearing loss, which was the 
last final denial with respect to this issue, is not new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. 
§ 3.156 (1999).

2.  The May 1995 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran appeals a November 1998 RO rating determination 
that he had not submitted new and material evidence to reopen 
a claim for bilateral hearing loss.  All of his service 
medical records have been lost or destroyed, except for 
morning reports and sick call reports which were obtained 
with the assistance of a United States Senator, and were 
submitted to the RO in April 1998.

Previously, the veteran was denied service connection for ear 
injury in an RO rating decision dated in May 1986, and on 
appeal in a Board decision in August 1988;  was denied 
service connection for ear disability in an RO rating 
decision dated in September 1994;  and was denied service 
connection for bilateral hearing loss in a rating decision 
dated in May 1995.  The May 1995 rating decision was not 
appealed.  Essentially, the veteran's claim has been that his 
bilateral hearing loss is a result of exposure to a dynamite 
blast during basic training, and that he received inservice 
treatment for the resultant damage to his ears.

In April 1985, during a VA ENT consultation, the consulting 
physician was unable to adequately irrigate the right ear 
canal due to extreme sensitivity and dizziness.  The 
impression was impacted wax, left ear canal, unable to clean 
completely.  The veteran was to return for further ear 
cleaning in two weeks.  

A May 1985 report of VA hospitalization for surgery for an 
unrelated condition includes diagnoses of vertigo, 
occasional; labyrinthitis, nonspecific, relapsing; and 
hearing loss, mixed type, mild to moderate.

During an August 1985 neurological consultation, the 
impression was chronic vestibulitis, rule out Meniere's 
syndrome.

An August 1985 brainstem auditory evoked response test was 
borderline, raising a possibility of disease somewhere in the 
auditory pathway from the right ear between the cochlea and 
the lower brainstem.

A September 1985 audiometric evaluation shows that the 
veteran presented with responses indicating the existence of 
a bilateral mild to moderate sensorineural hearing loss.  
There was some question of possible Meniere's symptoms.  The 
consulting audiologist's recommendation was re-evaluation as 
needed.

VA medical records dated in June 1988 show that the veteran 
complained of dizziness since 1944.  The immediate assessment 
was rule out transient ischemia attack.  He was referred for 
CT-scan, EEG, and ENT consults.

A May 1988 carotid angiodynography revealed no significant 
carotid artery disease, bilaterally.

During a July 1988 ENT consult, the assessment after history 
and examination was dizziness, etiology unknown.

A February 1994 VA audiological consultation report states 
that the veteran complained of frequent dizzy spells as well 
as regular episodes of vertigo.  He presented responses which 
indicated indicated a bilateral moderate to moderately severe 
sensorineural hearing loss from 3000 to 8000 Hz.  According 
to a handwritten annotation, the veteran felt that the 
dizziness and vertigo were related to an accident in service.

A February 1994 ENG was abnormal.  Positional nystagmus was 
considered to be a nonlocalizing sign.  The findings were 
noted to be somewhat different from an ENG in 1985, which 
showed that the direction of positional nystagmus was in the 
opposite direction.

In April 1998, the RO received from the office of the 
veteran's congressman service medical records consisting of 
morning reports and daily sick reports.  The morning reports 
show that the veteran reported sick on at least two occasions 
in May 1945. Sick reports show that the veteran reported sick 
on at least three occasions in May 1945 and June 1945, for a 
condition incurred during the line of duty, with disposition 
to duty.  A morning report shows that the veteran was 
transferred from his unit in August 1945.

In November 1998 the RO denied service connection for hearing 
loss and ear disability, on the ground that new and material 
evidence had not been submitted.  In December 1998 the 
veteran submitted a notice of disagreement with the RO 
decision.  In February 1999 a statement of the case was 
issued, and later that month the veteran submitted a Form 9  
appealing the RO denial of service connection for hearing 
loss.  

Analysis

The RO denied service connection for bilateral hearing loss 
in a May 1995 rating decision, finding that new and material 
evidence to reopen the claim had not been submitted.  
Although the RO notified the veteran of that decision, he did 
not appeal.  Therefore, the RO's decision of May 1995 is 
final.  38 U.S.C.A. § 7105 (West 1991).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  Thus, the Board must perform a three-step 
analysis when a veteran seeks to reopen a claim based on new 
evidence.  Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change).      

First, the Board must first determine whether the evidence is 
new and material.  Elkins, 12 Vet. App. at 218-19.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Elkins, 12 Vet. App. at 
219.  It is emphasized that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded. Id. at 218.   

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. at 219.     

As noted above, the May 1995 denial was not appealed and 
became final.  Since that time evidence in the form of 
service records consisting of morning reports and daily sick 
reports has been received which was not previously submitted 
to agency decisionmakers.  While these records are new, in 
that they have not been previously considered, they are not 
material.  That is, these records do not bear directly and 
substantially upon the matter under consideration, and which 
by themselves or in connection with evidence previously 
assembled are not so significant that they must be considered 
to fairly decide the merits of the claim.  

Specifically, the Board notes that while the newly received 
service medical records clearly show treatment of the veteran 
on several occasions from March to August 1945, these records 
do not indicate the nature of the ailment for which the 
veteran received treatment.  Furthermore, the reports show 
that the treatment occurred at bases situated in the United 
States and were associated with training, and not with 
combat; therefore, his assertions cannot be accepted as 
satisfactory evidence of inservice incurrence.  (38 C.F.R. 
§ 3.304(d)).  In total, the evidence is not new and material 
because it does not bear directly and substantially on the 
issue of hearing loss.  Accordingly, the claim for service 
connection for bilateral hearing loss is not reopened.  38 
C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been received, the claim 
for service connection for bilateral hearing loss is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


